1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      DARLA RAY JONES,                            Case No. 2:15-cv-01376-MWF (SHK)
12
                                   Petitioner,
13                                                ORDER ACCEPTING FINDINGS
                          v.                      AND RECOMMENDATION OF
14                                                UNITED STATES MAGISTRATE
      D.K. JOHNSON, Warden,                       JUDGE
15
                                   Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, the Report and Recommendation (“R&R”) of the United
20   States Magistrate Judge. The Court has engaged in de novo review of those
21   portions of the R&R to which Petitioner has objected, as well as Petitioner’s
22   additional Motion to consider newly discovered evidence. The Court accepts the
23   findings and recommendation of the Magistrate Judge.
24   ///
25   ///
26   ///
27
28
 1         IT IS THEREFORE ORDERED that the Motion for Leave to Amend the
 2   Fourth Amended Petition be DENIED, the Fourth Amended Petition be
 3   DENIED, and that Judgment be entered dismissing this action with prejudice.
 4
 5   Dated: April 3, 2020
 6                                        MICHAEL W. FITZGERALD
                                          United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
